     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 1 of 12

 1   DAPEER ROSENBLIT LITVAK, LLP
     William Litvak, Esq.
 2   (CA Bar No. 90533)
     11500 W. Olympic Blvd. Suite 550
 3   Los Angeles, California 90064
     T: (310) 477-5575
 4   F: (310) 477-7090
     E: wlitvak@drllaw.com
 5
     IJH LAW
 6   Ignacio J. Hiraldo, Esq. (pro hac vice forthcoming)
     FL Bar No. 0056031
 7   1200 Brickell Avenue, Suite 1950
     Miami, FL 33131
 8   T: 786-496-4469
     E: ijhiraldo@ijhlaw.com
 9
     SHAMIS & GENTILE, P.A.
10   Mariam Grigorian, Esq. (pro hac vice forthcoming)
     FL Bar No. 1010510
11   14 NE 1st Avenue, Suite 400
     Miami, Florida 33132
12   T: 305-479-2299
     E: mgrigorian@shamisgentile.com
13
     Counsel for Plaintiff and Proposed Class
14
                                    UNITED STATES DISTRICT COURT
15
                               EASTERN DISTRICT OF CALIFORNIA
16

17   KELLI ROTH, individually and on behalf        No.
     of all others similarly situated,
18                                                 CLASS ACTION
                       Plaintiff,
19                                                 COMPLAINT FOR VIOLATIONS OF THE
            v.                                     TELEPHONE CONSUMER PROTECTION
20                                                 ACT, 47 U.S.C. §§ 227, ET SEQ. (TCPA)
     PTGMB LLC D/B/A MERCEDES-BENZ
21   OF FRESNO, a California limited liability
     company,                                      JURY TRIAL DEMANDED
22
                       Defendant.
23
24
                                      CLASS ACTION COMPLAINT
25
            1.     Plaintiff, Kelli Roth, brings this action against Defendant, PTGMB LLC d/b/a
26
27   Mercedes-Benz Of Fresno, to secure redress for violations of the Telephone Consumer Protection

28   Act (“TCPA”), 47 U.S.C. § 227.
                                                    1
                                       CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 2 of 12

 1                                      NATURE OF THE ACTION
 2          2.      This is a putative class action pursuant to the Telephone Consumer Protection Act,
 3
     47 U.S.C. §§ 227, et seq. (the “TCPA”).
 4
            3.      Defendant is a Mercedes-Benz dealership that sells vehicles for individuals and
 5
     businesses. To promote its services, Defendant engages in aggressive unsolicited marketing,
 6
 7   harming thousands of consumers in the process.

 8          4.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

 9   conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of
10
     the daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of
11
     herself and members of the Class, and any other available legal or equitable remedies.
12
                                      JURISDICTION AND VENUE
13
            5.      This Court has federal question subject matter jurisdiction over this action
14
15   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act,

16   47 U.S.C. §§ 227, et seq. (“TCPA”).
17          6.      The Court has personal jurisdiction over Defendant and venue is proper in this
18
     District because Defendant directs, markets, and provides its business activities to this District,
19
     and because Defendant’s unauthorized marketing scheme was directed by Defendant to
20
     consumers in this District, including Plaintiff.
21
22                                                PARTIES

23          7.      Plaintiff is a natural person who, at all times relevant to this action, was a resident

24   of Fresno County, California.
25          8.      Defendant is a California limited liability company whose principal office is
26
     located at 7055 North Palm Avenue, Fresno CA 93650. Defendant directs, markets, and provides
27
     its business activities throughout the United States, including throughout the state of California.
28
                                                        2
                                        CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 3 of 12

 1          9.      Unless otherwise indicated, the use of Defendant’s name in this Complaint
 2   includes all agents, employees, officers, members, directors, heirs, successors, assigns, principals,
 3
     trustees, sureties, subrogees, representatives, vendors, and insurers of Defendant.
 4
                                                THE TCPA
 5
            10.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)
 6
 7   using an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47

 8   U.S.C. § 227(b)(1)(A).

 9          11.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
10
     “equipment that has the capacity - (A) to store or produce telephone numbers to be called, using a
11
     random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).
12
            12.     In an action under the TCPA, a plaintiff must only show that the defendant “called
13
     a number assigned to a cellular telephone service using an automatic dialing system or
14
15   prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla.

16   2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
17          13.     The Federal Communications Commission (“FCC”) is empowered to issue rules
18
     and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of
19
     the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls
20
     are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be
21
22   costly and inconvenient. The FCC also recognized that wireless customers are charged for

23   incoming calls whether they pay in advance or after the minutes are used. Rules and Regulations

24   Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report
25   and Order, 18 FCC Rcd 14014 (2003).
26
            14.     In 2012, the FCC issued an order tightening the restrictions for automated
27
     telemarketing calls, requiring “prior express written consent” for such calls to wireless numbers.
28
                                                      3
                                       CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 4 of 12

 1   See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27
 2   F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
 3
              15.   To obtain express written consent for telemarketing calls, a defendant must
 4
     establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and
 5
     conspicuous disclosure’ of the consequences of providing the requested consent….and having
 6
 7   received this information, agrees unambiguously to receive such calls at a telephone number the

 8   [plaintiff] designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of

 9   1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15,
10
     2012).
11
              16.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the
12
     initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,
13
     or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining
14
15   whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose of

16   the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
17            17.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention
18
     of a good, product, or service’ where the implication of an improper purpose is ‘clear from the
19
     context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
20
              18.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated
21
22   and transmitted to a person for the purpose of promoting property, goods, or services.” Golan,

23   788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules

24   and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at
25   14098 ¶ 141, 2003 WL 21517853, at *49).
26
              19.   The FCC has explained that calls motivated in part by the intent to sell property,
27
     goods, or services are considered telemarketing under the TCPA.             See In re Rules and
28
                                                     4
                                       CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 5 of 12

 1   Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,
 2   ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to purchase, rent, or invest
 3
     in property, goods, or services during the call or in the future. Id.
 4
            20.      In other words, offers “that are part of an overall marketing campaign to sell
 5
     property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and
 6
 7   Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,

 8   ¶ 136 (2003).

 9          21.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate
10
     that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations
11
     Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring
12
     express consent “for non-telemarketing and non-advertising calls”).
13
            22.      As recently held by the United States Court of Appeals for the Ninth Circuit:
14
15   “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and

16   disturb the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not
17   allege any additional harm beyond the one Congress has identified.’” Van Patten v. Vertical
18
     Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting
19
     Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).
20
                                        FACTUAL ALLEGATIONS
21
22          23.      Beginning on or about August 6, 2019, Defendant caused multiple calls with

23   prerecorded messages to be transmitted to Plaintiff’s cellular telephone number ending in 8410

24   (the “8410 Number”):
25          24.      Because Plaintiff did not answer her telephone after it rang, voicemails containing
26
     prerecorded messages were left on Plaintiff’s phone.
27
28
                                                       5
                                        CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 6 of 12

 1          25.       The following are transcripts of the voicemails that were left in Plaintiff’s
 2   voicemail box:
 3
            Hey this is Rebecca. I’m the customer relations supervisor at Mercedes-Benz of
 4          Fresno. I’m giving you a call today because we’re in need of vehicles for our pre-
            owned inventory. Regardless of your year, make, model or mileage I’m interested
 5          in your vehicle and will give you an all cash offer. If you’re thinking about
            upgrading I’ve got some huge discounts to help you get into a newer vechile as
 6          well. Please give me a call back at this number to review your all cash offer for
            your current vehicle or to discuss your upgrade options to get into a newer vehicle.
 7          Again this is Rebecca, I’m the customer relations supervisor at Mercedes-Benz of
            Fresno. Thank you for your time and I look forward to speaking with you soon.
 8          Have a great day.

 9          Hey this is Rebecca. I’m the client care manager at Mercedes-Benz of Fresno. I’m
            giving you a call today because our records indicate you’re driving an exact make
10          and model we really need for our pre-owned inventory. I wanted to see if we could
            buy it back from your for an all cash offer or offer you a vehicle upgrade to get
11          into something newer. Right now you’re eligible for a Mercedes upgrade bonus
            cash and we’ve got some huge discounts to help you get into a newer vehicle.
12          There’s never been a better time to upgrade but this offer is only for a limited time.
            Please give me a call back at this number to schedule an appointment to review
13          your all cash offer for your current vehicle or to discuss your upgrade options to
            get into a newer vehicle. Again this is Rebecca, I’m the client care manager at
14          Mercedes-Benz of Fresno. Thank you for your time and I look forward to speaking
            with you soon. Have a great day.
15
            26.       The prerecorded calls at issue, which were left as voicemails, were transmitted to
16
     Plaintiff’s cellular telephone, and within the time frame relevant to this action.
17
            27.       When Plaintiff listened to the voicemails, she was easily able to determine that
18
19   they were prerecorded messages. Rahn v. Bank of Am., No. 1:15-CV-4485-ODE-JSA, 2016 U.S.

20   Dist. LEXIS 186171, at *10-11 (N.D. Ga. June 23, 2016) (“When one receives a call, it is a clear-

21   cut fact, easily discernible to any lay person, whether or not the recipient is speaking to a live
22
     human being, or is instead being subjected to a prerecorded message.”).
23
            28.       Defendant’s prerecorded calls constitute telemarketing because they encourage the
24
     future purchase or investment in property, goods, and/or services, i.e., selling Plaintiff an
25
     automobile.
26
27          29.       The prerecorded calls Plaintiff received originated from a telephone number

28   owned and/or operated by or on behalf of Defendant.
                                                      6
                                        CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 7 of 12

 1           30.     Plaintiff received the subject calls with a prerecorded voice within this judicial
 2   district and, therefore, Defendant’s violation of the TCPA occurred within this district. Upon
 3
     information and belief, Defendant caused other prerecorded messages to be sent to individuals
 4
     residing within this judicial district.
 5
             31.     At no point in time did Plaintiff provide Defendant with her express consent to be
 6
 7   contacted with a prerecorded call.

 8           32.     Plaintiff is the subscriber and sole user of the 8410 Number and is financially

 9   responsible for phone service to the 8410 Number.
10
             33.     Defendant’s prerecorded calls were sent to a cellular telephone with a 559 area
11
     code, which means Defendant knew, or should have known, that it was making calls into this
12
     District. The 559 area code serves the counties of Fresno, Madera, Kings, and Tulare—an area
13
     largely coextensive with the Fresno and Visalia-Porterville metropolitan areas.
14
15           34.     Defendant’s prerecorded calls caused Plaintiff actual harm, including invasion of

16   her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.
17   Defendant’s prerecorded calls also inconvenienced Plaintiff and caused disruption to her daily
18
     life.
19
             35.     Defendant’s prerecorded calls caused Plaintiff actual harm. Specifically, Plaintiff
20
     estimates that she spent approximately fifteen minutes investigating the unwanted prerecorded
21
22   calls including how they obtained her number and who the Defendant was.

23                                         CLASS ALLEGATIONS

24           PROPOSED CLASS
             36.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf
25
26   of herself and all others similarly situated.

27           37.     Plaintiff brings this case on behalf of the Class defined as follows:

28                   All persons in the United States who, within four years
                                                 7
                                          CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 8 of 12

 1                  prior to the filing of this Complaint, were sent a
                    prerecorded message, from Defendant or anyone on
 2                  Defendant’s behalf, to said person’s cellular telephone
 3                  number, without emergency purpose and without the
                    recipient’s prior express written consent.
 4
            38.     Defendant and its employees or agents are excluded from the Class. Plaintiff does
 5
     not know the number of members in the Class but believes the Class members number in the
 6
 7   several thousands, if not more.

 8          NUMEROSITY

 9          39.     Upon information and belief, Defendant has placed automated calls to cellular
10
     telephone numbers belonging to thousands of consumers throughout the United States without
11
     their prior express consent. The members of the Class, therefore, are believed to be so numerous
12
     that joinder of all members is impracticable.
13
            40.     The exact number and identities of the members of the Class are unknown at this
14
15   time and can only be ascertained through discovery. Identification of the Class members is a

16   matter capable of ministerial determination from Defendant’s call records.
17          COMMON QUESTIONS OF LAW AND FACT
18
            41.     There are numerous questions of law and fact common to members of the Class
19
     which predominate over any questions affecting only individual members of the Class. Among
20
     the questions of law and fact common to the members of the Class are:
21
22                  a) Whether Defendant made non-emergency calls to Plaintiff’s and Class

23                      members’ cellular telephones using an ATDS;

24                  b) Whether Defendant can meet its burden of showing that it obtained prior
25                      express written consent to make such calls;
26
                    c) Whether Defendant’s conduct was knowing and willful;
27
                    d) Whether Defendant is liable for damages, and the amount of such damages;
28
                                                     8
                                       CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 9 of 12

 1                      and
 2                  e) Whether Defendant should be enjoined from such conduct in the future.
 3
            42.     The common questions in this case are capable of having common answers. If
 4
     Plaintiff’s claim that Defendant routinely transmits prerecorded calls to telephone numbers
 5
     assigned to cellular telephone services is accurate, Plaintiff and the Class members will have
 6
 7   identical claims capable of being efficiently adjudicated and administered in this case.

 8          TYPICALITY

 9          43.     Plaintiff’s claims are typical of the claims of the Class members, as they are all
10
     based on the same factual and legal theories.
11
            PROTECTING THE INTERESTS OF THE CLASS MEMBERS
12
            44.     Plaintiff is a representative who will fully and adequately assert and protect the
13
     interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate
14
15   representative and will fairly and adequately protect the interests of the Class.

16          PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
17          45.     A class action is superior to all other available methods for the fair and efficient
18
     adjudication of this lawsuit, because individual litigation of the claims of all members of the
19
     Class is economically unfeasible and procedurally impracticable. While the aggregate damages
20
     sustained by the Class are in the millions of dollars, the individual damages incurred by each
21
22   member of the Class resulting from Defendant’s wrongful conduct are too small to warrant the

23   expense of individual lawsuits. The likelihood of individual Class members prosecuting their own

24   separate claims is remote, and, even if every member of the Class could afford individual
25   litigation, the court system would be unduly burdened by individual litigation of such cases.
26
            46.     The prosecution of separate actions by members of the Class would create a risk of
27
     establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For
28
                                                      9
                                        CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 10 of 12

 1    example, one court might enjoin Defendant from performing the challenged acts, whereas another
 2    may not.        Additionally, individual actions may be dispositive of the interests of the Class,
 3
      although certain class members are not parties to such actions.
 4
                                                     COUNT I
 5
                                   Violations of the TCPA, 47 U.S.C. § 227(b)
 6                                    (On Behalf of Plaintiff and the Class)
 7              47.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth
 8
      herein.
 9
                48.     It is a violation of the TCPA to make “any call (other than a call made for
10
      emergency purposes or made with the prior express consent of the called party) using any
11
      automatic telephone dialing system … to any telephone number assigned to a … cellular
12
13    telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

14              49.     Defendant – or third parties directed by Defendant – transmitted calls using an
15    artificial or prerecorded voice to the cellular telephone numbers of Plaintiff and members of the
16
      putative class.
17
                50.     These calls were made without regard to whether or not Defendant had first
18
      obtained express permission from the called party to make such calls. In fact, Defendant did not
19

20    have prior express consent to call the cell phones of Plaintiff and the other members of the

21    putative Class when its calls were made.

22              51.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an
23    artificial or prerecorded voice to make non-emergency telephone calls to the cell phones of
24
      Plaintiff and the other members of the putative Class without their prior express consent.
25
                52.     Defendant knew that it did not have prior express consent to make these calls, and
26
      knew or should have known that it was using equipment that at constituted an automatic
27
28    telephone dialing system. The violations were therefore willful or knowing.

                                                         10
                                           CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 11 of 12

 1              53.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
 2    Plaintiff and the other members of the putative Class were harmed and are each entitled to a
 3
      minimum of $500.00 in damages for each violation. Plaintiff and the members of the Class are
 4
      also entitled to an injunction against future calls. Id.
 5
                                                    COUNT II
 6
                      Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
 7
                                     (On Behalf of Plaintiff and the Class)
 8
                54.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth
 9
      herein.
10
                55.    At all times relevant, Defendant knew or should have known that its conduct as
11
      alleged herein violated the TCPA.
12
13              56.    Defendant knew that it did not have prior express consent to make these calls, and

14    knew or should have known that its conduct was a violation of the TCPA.
15              57.    Because Defendant knew or should have known that Plaintiff and Class Members
16
      had not given prior express consent to receive its autodialed calls, the Court should treble the
17
      amount of statutory damages available to Plaintiff and the other members of the putative Class
18
      pursuant to § 227(b)(3) of the TCPA.
19

20              58.    As a result of Defendant’s violations, Plaintiff and the Class Members are entitled

21    to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47

22    U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
23                                          PRAYER FOR RELIEF
24
                WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following
25
      relief:
26
                a. A declaration that Defendant’s practices described herein violate the Telephone
27
28    Consumer Protection Act, 47 U.S.C. § 227;

                                                         11
                                          CLASS ACTION COMPLAINT
     Case 1:20-cv-00231-NONE-SAB Document 1 Filed 02/12/20 Page 12 of 12

 1           b. An injunction prohibiting Defendant from using an artificial or prerecorded voice to
 2    contact telephone numbers assigned to cellular telephones without the prior express permission of
 3
      the called party;
 4
             c. An award of actual and statutory damages; and
 5
             d. Such further and other relief the Court deems reasonable and just.
 6
 7                                            JURY DEMAND

 8             Plaintiff hereby demand a trial by jury.

 9
      Dated: February 11, 2020              Respectfully submitted,
10
11
12                                          By:         /s/ William Litvak, Esquire
                                                    William Litvak
13                                                  DAPEER ROSENBLIT LITVAK, LLP
                                                    CA Bar No. 90533
14                                                  11500 W. Olympic Blvd. Suite 550
                                                    Los Angeles, California 90064
15                                                  T: (310) 477-5575
                                                    E: wlitvak@drllaw.com
16
                                                    Ignacio J. Hiraldo, Esq. (pro hac vice forthcoming)
17                                                  IJH LAW
                                                    Florida Bar No. 0056031
18                                                  1200 Brickell Avenue, Suite 1950
                                                    Miami, FL 33131
19                                                  T: 786-496-4469
                                                    E: ijhiraldo@ijhlaw.com
20
                                                    Mariam Grigorian, Esq. (pro hac vice forthcoming)
21                                                  SHAMIS & GENTILE, P.A.
                                                    FL Bar No. 1010510
22                                                  14 NE 1st Avenue, Suite 1205
                                                    Miami, FL 33132
23                                                  T: 305-479-2299
                                                    E: mgrigorian@shamisgentile.com
24
25                                                  Counsel for Plaintiff and the Proposed Class

26
27
28
                                                          12
                                        CLASS ACTION COMPLAINT
